Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 17, 2020

                                      No. 04-19-00332-CV

     Lee B.WHEELER, Trustee of the L&P Children's Trust and Nancy Wheeler Plumlee,
                                     Appellants

                                                v.

                    SAN MIGUEL ELECTRIC COOPERATIVE, INC.,
                                   Appellee

                From the 36th Judicial District Court, McMullen County, Texas
                              Trial Court No. M-17-0027-CV-A
                      Honorable Starr Boldrick Bauer, Judge Presiding


                                         ORDER

        Appellants’ reply brief was due on March 5, 2020. See TEX. R. APP. P. 38.6(c). After we
granted two previous motions for extensions of time to file the reply brief, Appellants’ brief was
due on April 20, 2020. Before the latest due date, Appellants filed an unopposed third motion
for a seven-day extension of time to file the reply brief.
        Appellants’ motion is GRANTED. Appellants’ reply brief is due on April 27, 2020. See
id. R. 38.6(d).

       It is so ORDERED on April 17, 2020.

                                                            PER CURIAM

       ATTESTED TO: _____________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT